DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 20, 29, and 30, the claims recite “a beam management configuration that indicates a set of resources to be used by the UE for transmitting a plurality of reference signals, including at least one sounding reference signal (SRS) and at least one demodulation reference signal (DMRS), to be used for beam refinement during an uplink beam management occasion,” but such “to be used” language is unclear. For instance, it is unclear from the nature of the commas in the claims if the limitation “to be used for beam refinement during an uplink beam management occasion” is intended to apply to both the SRS and the DMRS or to only the DMRS. Furthermore, such “to be used” language appears to refer to a future intended action or use, and it is therefore unclear if the language “to be used for beam refinement during an uplink beam management occasion” is intended to require that some beam refinement be performed or if such a potential future intended use is intended to be outside the scope of the claim. Claims 1, 20, 29, and 30 are thus indefinite. For the purpose of this examination, the Examiner will interpret the “to be used” limitation reasonably broadly as potentially applying to both the SRS and the DMRS or to the DMRS alone. The Examiner will also interpret the “to be used” limitation reasonably broadly as being directed to a potential future intended use that is outside the scope of the claims. For the purpose of compact prosecution, the Examiner will still attempt to provide teachings from the applied prior art regarding such “to be used” language if possible.	Regarding claim 17, the claim recites “the UE is to use the at least one SRS and the at least one DMRS to facilitate refinement of one or more transmitting beams associated with the UE,” but such language has a similar problem as was discussed in connection with claims 1, 20, 29, and 30 in that such “the UE is to use” language appears to be directed to some future or intended action. It is therefore unclear if the claims are intended to require that the UE “use the at least one SRS and the at least one DMRS to facilitate refinement of one or more transmitting beams associated with the UE” or if such language is intended to recite an intended use and thus not required by the claims. If such claim language is intended to recite an intended use it is unclear what claim 17 requires since the entire claim appears to be optional using such an interpretation. Claim 17 is thus indefinite. For the purpose of this examination, the Examiner will interpret “the UE is to use” limitation reasonably broadly as being directed to a potential future intended use that is outside the scope of the claims. For the purpose of compact prosecution, the Examiner will still attempt to provide teachings from the applied prior art regarding such “to be used” language if possible.	Regarding claims 2-19 and 21-28, the claims are rejected because they depend from rejected independent claims 1 and 20 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-3301846-A1 (Nokia hereinafter, provided by Applicant) in view of Hoshino et al. (US 2022/0132430, Hoshino hereinafter).	Regarding claims 1 and 29, Nokia teaches a method and a user equipment (UE) for wireless communication (User equipment (UE); Nokia; Figs. 1-2; [0050], [0054]), comprising: 	a memory (The UE may be comprised of at least one memory; Nokia; Figs. 1-2; [0056], [0153]); and 	one or more processors, operatively coupled to the memory (The UE may be comprised of at least one processor coupled to the at least one memory; Nokia; Figs. 1-2; [0056], [0153]), configured to: 		receive, from a base station, a beam management configuration to be used by the UE for transmitting a plurality of reference signals on a set of resources (As can be seen in at least steps 300 of Fig. 3 and 400 of Fig. 4, the UE may receive control signal(s)/downlink control information (DCI) triggering the transmission of SRS/DMRS (i.e., reference signals). Such control signals and/or DCI may be broadly reasonably interpreted as a beam management configuration that is received by the UE and that is used by the UE for transmitting a plurality of reference signals on a set of resources; Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146]), including at least one sounding reference signal (SRS) and at least one demodulation reference signal (DMRS) (The reference signals may include at least one SRS and at least one DMRS; Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146]), to be used for beam refinement during an uplink beam management occasion (As was also discussed in the 35 U.S.C. 112(b) language above, this claim language is unclear and is being broadly reasonably interpreted as reciting a potential intended use and therefore it is therefore not necessary for the prior art to teach this limitation. However, the Examiner would like to note that Nokia discusses the use of such reference signals for beam refinement and thus may be broadly reasonably interpreted as teaching the use of such reference signals for beam refinement during an uplink beam management occasion; Nokia; Figs. 11-13; [0047]-[0048], [0130]-[0131], [0135]-[0137], [0143]-[0146]); and 		transmit, to the base station, the at least one SRS and the at least one DMRS based at least in part on the beam management configuration (As can be seen in at least steps 301 of Fig. 3 and 401 of Fig. 4, the UE may transmit at least one SRS and at least one DMRS in response to the received control signal(s)/DCI (i.e., the beam management configuration). The UE may thus be broadly reasonably interpreted as transmitting, to the base station, the at least one SRS and the at least one DMRS based at least in part on the beam management configuration; Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146]).	However, Nokia does not specifically disclose the configuration indicates the set of resources to be used by the UE for transmitting the plurality of reference signals.	Hoshino teaches the configuration indicates the set of resources to be used by the UE for transmitting the plurality of reference signals (The terminal apparatus may receive, from the base station, an index SRI associated with a configured SRS resource or an index associated with the SRI for PUSCH transmission (i.e., the terminal may receive configuration that indicates a set of resources for SRS transmission). The DMRS is also described as being transmitted using antenna ports for DMRS that are associated with the specified SRS resources, and thus the identifier received in the SRI may also be broadly reasonably interpreted as indicating resources for DMRS transmission. The configuration may thus be broadly reasonably interpreted as indicating the set of resources to be used by the UE for transmitting the plurality of reference signals; Hoshino; [0159]-[0160]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Hoshino with the teachings as in Nokia. The motivation for doing so would have been to increase efficiency of communication by using path loss estimation information (Hoshino; [0005]-[0013]).	Regarding claim 2, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the at least one DMRS is transmitted on at least one of a physical uplink control channel or a physical uplink shared channel (Reference signals including the at least one DMRS may be transmitted on a physical uplink control channel (PUCCH) or on a physical uplink shared channel (PUSCH); Nokia; Figs. 11-13; [0036], [0038], [0135]-[0137], [0143]-[0146]).	Regarding claim 3, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the beam management configuration is carried in a radio resource control message (Control signal(s) and DCI (i.e., the beam management configuration) carry control information related to radio resources and may thus be broadly reasonably interpreted as radio resource control messages; Nokia; Figs. 11-13; [0058], [0135]-[0137], [0143]-[0146]), and wherein the set of resources comprises at least one of a set of periodic SRS resources or a set of semi-persistent SRS resources (Reference signals (such as SRS) may be periodically configured, and thus resources used for such periodically configured SRSs may be broadly reasonably interpreted as comprising at least one of a set of periodic SRS resources or a set of semi-persistent SRS resources; Nokia; Figs. 11-13; [0137]).	Regarding claim 4, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the beam management configuration is carried in a radio resource control message (Control signal(s) and DCI (i.e., the beam management configuration) carry control information related to radio resources and may thus be broadly reasonably interpreted as radio resource control messages; Nokia; Figs. 11-13; [0058], [0135]-[0137], [0143]-[0146]), and wherein the set of resources comprises at least one of a set of DMRS resources corresponding to a physical uplink control channel, a set of DMRS resources corresponding to a configured grant configuration, or a combination thereof (Reference signals including the at least one DMRS may be transmitted on a physical uplink control channel (PUCCH) or on a physical uplink shared channel (PUSCH). The set of resources used may thus be broadly reasonably interpreted as comprising at least one of a set of DMRS resources corresponding to a physical uplink control channel, a set of DMRS resources corresponding to a configured grant configuration, or a combination thereof; Nokia; Figs. 11-13; [0036], [0038], [0135]-[0137], [0143]-[0146]).	Regarding claim 5, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the beam management configuration is carried in downlink control information (At least Fig. 4 discusses the use of DCI for triggering SRS/DMRS (i.e., for the beam management configuration). ; Nokia; Figs. 11-13; [0143]-[0146]), and wherein the set of resources comprises at least one of a set of periodic SRS resources, a set of semi-persistent SRS resources, a set of aperiodic SRS resources, or a combination thereof (Reference signals (such as SRS) may be periodically configured or aperiodically configured, and thus resources used for such periodically configured SRSs may be broadly reasonably interpreted as at least one of a set of periodic SRS resources, a set of semi-persistent SRS resources, a set of aperiodic SRS resources, or a combination thereof; Nokia; Figs. 11-13; [0137], [0145], [0149]).	Regarding claim 6, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the beam management configuration is carried in downlink control information (At least Fig. 4 discusses the use of DCI for triggering SRS/DMRS (i.e., for the beam management configuration). ; Nokia; Figs. 11-13; [0143]-[0146]), and wherein the set of resources comprises a set of DMRS resources corresponding to one or more physical uplink shared channel grants (Reference signals including the at least one DMRS may be transmitted on a physical uplink shared channel (PUSCH), and such resources used by the UE for uplink DMRS transmission on the PUSCH may be broadly reasonably interpreted as a set of DMRS resources corresponding to one or more physical uplink shared channel grants. The set of resources used may thus be broadly reasonably interpreted as a set of DMRS resources corresponding to one or more physical uplink shared channel grants; Nokia; Figs. 11-13; [0036], [0038], [0135]-[0137], [0143]-[0146]).	Regarding claim 7, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the at least one DMRS comprises a plurality of DMRSs (The DMRS may be transmitted multiple times, and thus the at least one DMRS may be broadly reasonably interpreted as comprising a plurality of DMRSs; Nokia; Figs. 11-13; [0012], [0030], [0137], [0145], [0149]), and wherein the plurality of DMRSs are based at least in part on at least one of a repeated uplink transmission, a plurality of uplink resource grants, or a combination thereof (The DMRS may be transmitted multiple times (i.e., a repeated uplink transmission), which may be broadly reasonably interpreted as a plurality of DMRSs that are based at least in part on at least one of a repeated uplink transmission, a plurality of uplink resource grands, or a combination thereof; Nokia; Figs. 11-13; [0012], [0030], [0137], [0145], [0149]).	Regarding claim 8, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the one or more processors are further configured to: 	receive a beam management trigger indication (As can be seen in at least steps 300 of Fig. 3 and 400 of Fig. 4, the UE may receive control signal(s)/downlink control information (DCI) triggering the transmission of SRS/DMRS (i.e., reference signals). Such control signal(s)/DCI may thus be broadly reasonably interpreted as a received beam management trigger indication; Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146]), 		wherein the at least one SRS and the at least one DMRS are transmitted for beam management based at least in part on receiving the beam management trigger indication (As can be seen in at least steps 301 of Fig. 3 and 401 of Fig. 4, the UE may transmit at least one SRS and at least one DMRS in response to the received control signal(s)/DCI (i.e., the beam management configuration). The UE may thus be broadly reasonably interpreted as transmitting the at least one SRS and the at least one DMRS for beam management based at least in part on receiving the beam management trigger indication; Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146]).	Regarding claim 9, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the set of resources comprises a set of time-domain resources indicating a window corresponding to the uplink beam management occasion (As can be seen in at least the timing diagram depicted in Fig. 13, the methods of Figs. 11-12 may refer to a time window within a subframe wherein (1) downlink DCI transmissions are performed in the first symbol of a first subframe that correspond to (2) uplink control signals (including SRS/DMRS) in the last symbol of the first subframe and (3) an uplink PUSCH transmission (potentially using a new beam configured during the beam management procedure) in a later subframe. Both the window of time between (1) and (2) and the window of time between (1) and (3) may be broadly reasonably interpreted as comprising a set of time-domain resources indicating a window corresponding to the uplink beam management occasion. Fig. 13 also depicts a window of time 507 which represents the eNB processing time for UL Rx beam adjustment, which may additionally be broadly reasonably interpreted as a window that is associated with a time period that begins before a resource grant/CG occasion (i.e., the PUSCH scheduling), after a resource grant/CG occasion (i.e., Uc 505), before a PUCCH transmission (i.e., the first symbol of subframe n+1), after a PUCCH transmission (i.e., Dc 504), or after a DCI trigger (i.e., Dc 504); Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146], [0148]-[0150]).	Regarding claim 10, Nokia and Hoshino teach the limitations of claim 9.	Nokia further teaches the window is associated with a time period to begin before a resource grant, after a resource grant, before a configured grant (CG) occasion, after a CG occasion, before a physical uplink control channel (PUCCH) transmission, after a PUCCH transmission, before a downlink control information (DCI) trigger, or after a DCI trigger (As can be seen in at least the timing diagram depicted in Fig. 13, the methods of Figs. 11-12 may refer to a time window within a subframe wherein (1) downlink DCI transmissions are performed in the first symbol of a first subframe that correspond to (2) uplink control signals (including SRS/DMRS) in the last symbol of the first subframe and (3) an uplink PUSCH transmission (potentially using a new beam configured during the beam management procedure) in a later subframe. Both the window of time between (1) and (2) and the window of time between (1) and (3) may be broadly reasonably interpreted as windows that are associated with a time period to begin before a PUCCH transmission, before a DCI trigger, or after a DCI trigger. Fig. 13 also depicts a window of time 507 which represents the eNB processing time for UL Rx beam adjustment, which may additionally be broadly reasonably interpreted as a window that is associated with a time period that begins before a resource grant/CG occasion (i.e., the PUSCH scheduling), after a resource grant/CG occasion (i.e., Uc 505), before a PUCCH transmission (i.e., the first symbol of subframe n+1), after a PUCCH transmission (i.e., Dc 504), or after a DCI trigger (i.e., Dc 504); Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146], [0148]-[0150]).	Regarding claim 11, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the beam management configuration comprises downlink control information comprising an explicit indication of at least one of the at least one SRS, the at least one DMRS, or a combination thereof (At least Fig. 4 discusses the use of DCI for triggering SRS/DMRS (i.e., for the beam management configuration). Such a DCI may be broadly reasonably interpreted as comprising an explicit indication of at least one of the at least one SRS, the at least one DMRS, or a combination thereof; Nokia; Figs. 11-13; [0143]-[0146]).	Regarding claim 12, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the at least one SRS and the at least one DMRS are transmitted using a single beam (The at least one SRS and at least one DMRS are described as being potentially transmitted in a one-shot manner using a single beam. The Examiner would also like to note that language throughout the Nokia reference is directed to potentially singular beams and the adjustment of such potentially singular beams by the base station using the SRS/DMRS. The at least one SRS and the at least one DMRS may thus be broadly reasonably interpreted as being transmitted using a single beam; Nokia; Figs. 11-13; [0006], [0041], [0048], [0135]-[0137], [0143]-[0146], [0148]-[0150]).	Regarding claim 13, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the one or more processors are further configured to receive, from the base station, a request for the UE to transmit the at least one SRS and the at least one DMRS using a single beam (The at least one SRS and at least one DMRS are described as being potentially transmitted in a one-shot manner using a single beam. The Examiner would also like to note that language throughout the Nokia reference is directed to potentially singular beams and the adjustment of such potentially singular beams by the base station using the SRS/DMRS. The control signal(s)/DCI that trigger SRS/DMRS reception may thus be broadly reasonably interpreted as a received request, from the base station, for the UE to transmit the at least one SRS and the at least one DMRS using a single beam; Nokia; Figs. 11-13; [0006], [0041], [0048], [0135]-[0137], [0143]-[0146], [0148]-[0150]), wherein the request is carried in downlink control information (At least Fig. 4 discusses the use of DCI for triggering SRS/DMRS (i.e., for the beam management configuration). ; Nokia; Figs. 11-13; [0143]-[0146]).	Regarding claim 14, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the beam management configuration comprises a repetition indication that indicates that a plurality of SRSs are to be transmitted on a single beam (At least Fig. 13 describes an example wherein the DCI signaling may be used to trigger multiple consecutive SRS/DMRSs (including for instance Uc 508). The at least one SRS and at least one DMRS are described as being potentially transmitted multiple times in response to received control signal(s)/DCI. Such control signal(s)/DCI (i.e., beam management configuration) triggering multiple repetitions of a plurality of SRSs may thus be broadly reasonably interpreted as comprising a repetition indication that indicates that a plurality of SRSs are to be transmitted on a single beam; Nokia; Figs. 11-13; [0006], [0041], [0048], [0135]-[0137], [0143]-[0146], [0148]-[0150]).	Regarding claim 15, Nokia and Hoshino teach the limitations of claim 14.	Nokia further teaches the at least one DMRS is transmitted on the single beam based at least in part on the repetition indication (At least Fig. 13 describes an example wherein the DCI signaling may be used to trigger multiple consecutive SRS/DMRSs (including for instance Uc 508). The at least one SRS and at least one DMRS are described as being potentially transmitted multiple times in response to received control signal(s)/DCI. The at least one DMRS may thus be broadly reasonably interpreted as being transmitted on the single beam based at least in part on the repetition indication; Nokia; Figs. 11-13; [0006], [0041], [0048], [0135]-[0137], [0143]-[0146], [0148]-[0150]).	Regarding claim 16, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the plurality of reference signals are transmitted using a plurality of beams (The at least one SRS and at least one DMRS are described as being potentially transmitted in a multi-shot manner, which is described as potentially using a plurality of beams (see for instance paragraph [0137]. The plurality of reference signals may thus be broadly reasonably interpreted as being transmitted using a plurality of beams; Nokia; Figs. 11-13; [0019], [0037], [0048], [0135]-[0137], [0143]-[0146]).	Regarding claim 17, Nokia and Hoshino teach the limitations of claim 1.	Nokia further teaches the UE is to use the at least one SRS and the at least one DMRS to facilitate refinement of one or more transmitting beams associated with the UE (As was also discussed in the 35 U.S.C. 112(b) language above, this claim language is unclear and is being broadly reasonably interpreted as reciting a potential intended use and therefore it is therefore not necessary for the prior art to teach this limitation. However, the Examiner would like to note that Nokia discusses the use of such reference signals for beam refinement and thus may be broadly reasonably interpreted as teaching that the UE is to use the at least one SRS and the at least one DMRS to facilitate refinement of one or more transmitting beams associated with the UE; Nokia; Figs. 11-13; [0047]-[0048], [0130]-[0131], [0135]-[0137], [0143]-[0146]).	Regarding claim 18, Nokia and Hoshino teach the limitations of claim 1.	Hoshino further teaches the one or more processors are further configured to receive, from the base station, an SRS resource indicator (SRI) configuration corresponding to an SRI that includes at least one identifier associated with the at least one DMRS (The terminal apparatus may receive, from the base station, an index SRI associated with a configured SRS resource or an index associated with the SRI for PUSCH transmission (i.e., at least one identifier). The DMRS is also described as being transmitted using antenna ports for DMRS that are associated with the specified SRS resources, and thus the identifier received in the SRI may also be broadly reasonably interpreted as being associated with the DMRS. The UE may thus be broadly reasonably interpreted as being configured to receive, from the base station, an SRS resource indicator (SRI) configuration corresponding to an SRI that includes at least one identifier associated with the at least one DMRS; Hoshino; [0159]-[0160]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Hoshino with the teachings as in Nokia. The motivation for doing so would have been to increase efficiency of communication by using path loss estimation information (Hoshino; [0005]-[0013]).	Regarding claim 19, Nokia and Hoshino teach the limitations of claim 18.	Hoshino further teaches the one or more processors are further configured to receive the SRI (An SRI may be received; Hoshino; [0159]-[0160]), wherein the SRI indicates a selected beam (The SRI is described as indicating resources for SRS, which are described as including at least one selected beam; Hoshino; [0159]-[0160]), wherein the selected beam is selected by the base station based at least in part on a signal quality associated with the selected beam (Beams selected by the base station are described as being selected for increased quality such that an optimum beam is used, which may be broadly reasonably interpreted as selecting a beam by the base station based at least in part on a signal quality associated with the selected beam. The terminal apparatus is also described as receiving path loss reference information from the base station that pertains to the received SRI information, which may be broadly reasonably interpreted as relating to a signal quality of the selected beam (i.e., the SRI information). Such a selected beam may be broadly reasonably interpreted as being selected at least in part in connection with such a signal quality; Hoshino; [0105], [0111], [0149], [0159]-[0160], [0184], [0194], [0205]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Hoshino with the teachings as in Nokia. The motivation for doing so would have been to increase efficiency of communication by using path loss estimation information (Hoshino; [0005]-[0013]).	Regarding claims 20 and 30, Nokia teaches a method and a base station for wireless communication (Base station (BS); Nokia; Figs. 1 and 14; [0050], [0153]), comprising:	a memory (The BS may be comprised of a memory; Nokia; Figs. 1 and 14; [0050], [0153]); and	one or more processors, operatively coupled to the memory (The BS may be comprised of one or more processors coupled to memory; Nokia; Figs. 1 and 14; [0050], [0153]), configured to: 		transmit, to a user equipment (UE), a beam management configuration to be used by the UE for transmitting at least one sounding reference signal (SRS) and at least one demodulation reference signal (DMRS) on a set of resources (As can be seen in at least steps 300 of Fig. 3 and 400 of Fig. 4, the BS may transmit control signal(s)/downlink control information (DCI) triggering the transmission of SRS/DMRS (i.e., reference signals). Such control signals and/or DCI may be broadly reasonably interpreted as a beam management configuration that are transmitted by the BS and that is used by the UE for transmitting a plurality of reference signals including SRS and DMRS on a set of resources; Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146]) to be used for beam refinement during an uplink beam management occasion (As was also discussed in the 35 U.S.C. 112(b) language above, this claim language is unclear and is being broadly reasonably interpreted as reciting a potential intended use and therefore it is therefore not necessary for the prior art to teach this limitation. However, the Examiner would like to note that Nokia discusses the use of such reference signals for beam refinement and thus may be broadly reasonably interpreted as teaching the use of such reference signals for beam refinement during an uplink beam management occasion; Nokia; Figs. 11-13; [0047]-[0048], [0130]-[0131], [0135]-[0137], [0143]-[0146]); and 		receive, from the UE, the at least one SRS and the at least one DMRS based at least in part on the beam management configuration (As can be seen in at least steps 301 of Fig. 3 and 401 of Fig. 4, the BS may receive at least one SRS and at least one DMRS in response to the received control signal(s)/DCI (i.e., the beam management configuration). The BS may thus be broadly reasonably interpreted as receiving, from the UE, the at least one SRS and the at least one DMRS based at least in part on the beam management configuration; Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146]).	However, Nokia does not specifically disclose the configuration indicates the set of resources to be used by the UE for transmitting the plurality of reference signals.	Hoshino teaches the configuration indicates the set of resources to be used by the UE for transmitting the plurality of reference signals (The terminal apparatus may receive, from the base station, an index SRI associated with a configured SRS resource or an index associated with the SRI for PUSCH transmission (i.e., the terminal may receive configuration that indicates a set of resources for SRS transmission). The DMRS is also described as being transmitted using antenna ports for DMRS that are associated with the specified SRS resources, and thus the identifier received in the SRI may also be broadly reasonably interpreted as indicating resources for DMRS transmission. The configuration may thus be broadly reasonably interpreted as indicating the set of resources to be used by the UE for transmitting the plurality of reference signals; Hoshino; [0159]-[0160]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Hoshino with the teachings as in Nokia. The motivation for doing so would have been to increase efficiency of communication by using path loss estimation information (Hoshino; [0005]-[0013]).	Regarding claim 21, Nokia and Hoshino teach the limitations of claim 20.	Nokia further teaches the set of resources comprises at least one of a set of DMRS resources corresponding to a physical uplink control channel, a set of DMRS resources corresponding to a configured grant configuration, a set of DMRS resources corresponding to one or more physical uplink shared channel grants, a set of periodic SRS resources, a set of semi-persistent SRS resources, or a set of aperiodic SRS resources (Reference signals including the at least one SRS and the at least one DMRS may be transmitted on a physical uplink control channel (PUCCH) or on a physical uplink shared channel (PUSCH). Such resources are also described as being potentially aperiodic or periodic. The set of resources may thus be broadly reasonably interpreted as comprising at least one of a set of DMRS resources corresponding to a physical uplink control channel, a set of DMRS resources corresponding to a configured grant configuration, a set of DMRS resources corresponding to one or more physical uplink shared channel grants, a set of periodic SRS resources, a set of semi-persistent SRS resources, or a set of aperiodic SRS resources; Nokia; Figs. 11-13; [0036], [0038], [0135]-[0137], [0143]-[0146]).	Regarding claim 22, Nokia and Hoshino teach the limitations of claim 20.	Nokia further teaches the one or more processors are further configured to: 	transmit, to the UE, a beam management trigger indication (As can be seen in at least steps 300 of Fig. 3 and 400 of Fig. 4, the BS may transmit control signal(s)/downlink control information (DCI) triggering the transmission of SRS/DMRS (i.e., reference signals). Such control signal(s)/DCI may thus be broadly reasonably interpreted as a beam management trigger indication transmitted to the UE; Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146]), 		wherein the at least one SRS and the at least one DMRS are transmitted for beam management based at least in part on the UE receiving the beam management trigger indication (As can be seen in at least steps 301 of Fig. 3 and 401 of Fig. 4, the UE may transmit at least one SRS and at least one DMRS in response to the received control signal(s)/DCI (i.e., the beam management configuration). The UE may thus be broadly reasonably interpreted as transmitting the at least one SRS and the at least one DMRS for beam management based at least in part on the UE receiving the beam management trigger indication; Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146]).	Regarding claim 23, Nokia and Hoshino teach the limitations of claim 22.	Nokia further teaches the set of resources comprises a set of time-domain resources indicating a window corresponding to the uplink beam management occasion (As can be seen in at least the timing diagram depicted in Fig. 13, the methods of Figs. 11-12 may refer to a time window within a subframe wherein (1) downlink DCI transmissions are performed in the first symbol of a first subframe that correspond to (2) uplink control signals (including SRS/DMRS) in the last symbol of the first subframe and (3) an uplink PUSCH transmission (potentially using a new beam configured during the beam management procedure) in a later subframe. Both the window of time between (1) and (2) and the window of time between (1) and (3) may be broadly reasonably interpreted as comprising a set of time-domain resources indicating a window corresponding to the uplink beam management occasion. Fig. 13 also depicts a window of time 507 which represents the eNB processing time for UL Rx beam adjustment, which may additionally be broadly reasonably interpreted as a window that is associated with a time period that begins before a resource grant/CG occasion (i.e., the PUSCH scheduling), after a resource grant/CG occasion (i.e., Uc 505), before a PUCCH transmission (i.e., the first symbol of subframe n+1), after a PUCCH transmission (i.e., Dc 504), or after a DCI trigger (i.e., Dc 504); Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146], [0148]-[0150]), and wherein the window is associated with a time period to begin before a resource grant, after a resource grant, before a configured grant (CG) occasion, after a CG occasion, before a physical uplink control channel (PUCCH) transmission, after a PUCCH transmission, before a downlink control information (DCI) trigger, or after a DCI trigger (As can be seen in at least the timing diagram depicted in Fig. 13, the methods of Figs. 11-12 may refer to a time window within a subframe wherein (1) downlink DCI transmissions are performed in the first symbol of a first subframe that correspond to (2) uplink control signals (including SRS/DMRS) in the last symbol of the first subframe and (3) an uplink PUSCH transmission (potentially using a new beam configured during the beam management procedure) in a later subframe. Both the window of time between (1) and (2) and the window of time between (1) and (3) may be broadly reasonably interpreted as windows that are associated with a time period to begin before a PUCCH transmission, before a DCI trigger, or after a DCI trigger. Fig. 13 also depicts a window of time 507 which represents the eNB processing time for UL Rx beam adjustment, which may additionally be broadly reasonably interpreted as a window that is associated with a time period that begins before a resource grant/CG occasion (i.e., the PUSCH scheduling), after a resource grant/CG occasion (i.e., Uc 505), before a PUCCH transmission (i.e., the first symbol of subframe n+1), after a PUCCH transmission (i.e., Dc 504), or after a DCI trigger (i.e., Dc 504); Nokia; Figs. 11-13; [0135]-[0137], [0143]-[0146], [0148]-[0150]).	Regarding claim 24, Nokia and Hoshino teach the limitations of claim 20.	Nokia further teaches the beam management configuration comprises downlink control information comprising an explicit indication of at least one of the at least one SRS, the at least one DMRS, or a combination thereof (At least Fig. 4 discusses the use of DCI for triggering SRS/DMRS (i.e., for the beam management configuration). Such a DCI may be broadly reasonably interpreted as comprising an explicit indication of at least one of the at least one SRS, the at least one DMRS, or a combination thereof; Nokia; Figs. 11-13; [0143]-[0146]).	Regarding claim 25, Nokia and Hoshino teach the limitations of claim 20.	Nokia further teaches the one or more processors are further configured to transmit, to the UE, a request for the UE to transmit the at least one SRS and the at least one DMRS using a single beam (The at least one SRS and at least one DMRS are described as being potentially transmitted in a one-shot manner using a single beam. The Examiner would also like to note that language throughout the Nokia reference is directed to potentially singular beams and the adjustment of such potentially singular beams by the base station using the SRS/DMRS. The control signal(s)/DCI that trigger SRS/DMRS reception may thus be broadly reasonably interpreted as a transmitted request, to the UE, for the UE to transmit the at least one SRS and the at least one DMRS using a single beam; Nokia; Figs. 11-13; [0006], [0041], [0048], [0135]-[0137], [0143]-[0146], [0148]-[0150]), wherein the request is carried in downlink control information (At least Fig. 4 discusses the use of DCI for triggering SRS/DMRS (i.e., for the beam management configuration). ; Nokia; Figs. 11-13; [0143]-[0146]).	Regarding claim 26, Nokia and Hoshino teach the limitations of claim 20.	Nokia further teaches the beam management configuration comprises a repetition indication that indicates that a plurality of SRSs are to be transmitted on a single beam (At least Fig. 13 describes an example wherein the DCI signaling may be used to trigger multiple consecutive SRS/DMRSs (including for instance Uc 508). The at least one SRS and at least one DMRS are described as being potentially transmitted multiple times in response to received control signal(s)/DCI. Such control signal(s)/DCI (i.e., beam management configuration) triggering multiple repetitions of a plurality of SRSs may thus be broadly reasonably interpreted as comprising a repetition indication that indicates that a plurality of SRSs are to be transmitted on a single beam; Nokia; Figs. 11-13; [0006], [0041], [0048], [0135]-[0137], [0143]-[0146], [0148]-[0150]).	Regarding claim 27, Nokia and Hoshino teach the limitations of claim 20.	Hoshino further teaches the one or more processors are further configured to transmit, to the UE, an SRS resource indicator (SRI) configuration corresponding to an SRI that includes at least one identifier associated with the at least one DMRS (The base station may transmit, to the UE, an index SRI associated with a configured SRS resource or an index associated with the SRI for PUSCH transmission (i.e., at least one identifier). The DMRS is also described as being transmitted using antenna ports for DMRS that are associated with the specified SRS resources, and thus the identifier received in the SRI may also be broadly reasonably interpreted as being associated with the DMRS. The BS may thus be broadly reasonably interpreted as being configured to transmit, to the UE, an SRS resource indicator (SRI) configuration corresponding to an SRI that includes at least one identifier associated with the at least one DMRS; Hoshino; [0159]-[0160]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Hoshino with the teachings as in Nokia. The motivation for doing so would have been to increase efficiency of communication by using path loss estimation information (Hoshino; [0005]-[0013]).	Regarding claim 28, Nokia and Hoshino teach the limitations of claim 27.	Hoshino further teaches the one or more processors are further configured to transmit the SRI (An SRI may be transmitted; Hoshino; [0159]-[0160]), wherein the SRI indicates a selected beam (The SRI is described as indicating resources for SRS, which are described as including at least one selected beam; Hoshino; [0159]-[0160]), wherein the selected beam is selected by the base station based at least in part on a signal quality associated with the selected beam (Beams selected by the base station are described as being selected for increased quality such that an optimum beam is used, which may be broadly reasonably interpreted as selecting a beam by the base station based at least in part on a signal quality associated with the selected beam. The terminal apparatus is also described as receiving path loss reference information from the base station that pertains to the received SRI information, which may be broadly reasonably interpreted as relating to a signal quality of the selected beam (i.e., the SRI information). Such a selected beam may be broadly reasonably interpreted as being selected at least in part in connection with such a signal quality; Hoshino; [0105], [0111], [0149], [0159]-[0160], [0184], [0194], [0205]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Hoshino with the teachings as in Nokia. The motivation for doing so would have been to increase efficiency of communication by using path loss estimation information (Hoshino; [0005]-[0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474